NEWS RELEASE Release Date:October 24, 2007 at 7:00 a.m. EST KNBT BANCORP, INC. ANNOUNCES THIRD QUARTER EARNINGS Lehigh Valley, PA (October 24, 2007) - KNBT Bancorp, Inc. (NASDAQ-GM: “KNBT”), the holding company for Keystone Nazareth Bank & Trust Company (the “Bank”), today reported net income of $4.1 million for the quarter ended September 30, 2007, compared to net income of $5.9 million for the quarter ended September 30, 2006.Diluted earnings per share for the third quarter were $0.16 compared to $0.22 for the third quarter of 2006. Earnings for the third quarter were affected by $410,000 in merger expenses that relate to the pending KNBT/National Penn Bancshares, Inc. transaction.Also impacting net income for the quarter ended September 30, 2007 was a $100,000 charge to increase the deferred tax asset valuation allowance. Highlights for the third quarter include: · Announcement of the agreement to enter into a strategic merger with National Penn Bancshares, Inc. · Loan growth of $197.8 million or 12.3% since December 31, 2006, 16.4% annualized. · Continued excellent credit quality in the loan portfolio with total non-performing assets decreasing to $4.9 million from $6.0 million at the beginning of the year.The allowance for loan losses increased to 1% of period end loans and amounted to a coverage ratio of 380% of total non-performing loans. · The repurchase of 671,017 shares of common stock during the third quarter at an average price per share of $13.57. On September 7, 2007, KNBT Bancorp announced the signing of a definitive merger agreement with National Penn Bancshares (“National Penn”), Inc. pursuant to which KNBT will merge with and into National Penn in a stock for stock transaction.Under the terms of the merger agreement, each share of KNBT common stock will be exchanged for 1.03 shares of National Penn common stock. Net income for the nine months ended September 30, 2007 equaled $11.6 million compared to $17.3 million for the same period in 2006.KNBT reported diluted earnings per share of $0.44 for the nine months ended September 30, 2007 compared to $0.63 for the nine months ended September 30, 2006. KNBT had total assets of $2.9 billion at September 30, 2007.Loans grew $197.8 million or 12.3% to $1.8 billion at September 30, 2007 and asset quality remained excellent. Net Interest Income and Net Interest Margin Net interest income decreased by $207,000 to $17.3 million during the quarter compared to the quarter ended June 30, 2007.The net interest margin on a tax equivalent basis for the third quarter increased to 2.80% compared to 2.79% for the second quarter of 2007. KNBT presents its net interest margin on a tax-equivalent basis because management believes that such presentation provides information that is more useful for a proper understanding of KNBT’s operating results.These disclosures should neither be viewed as a substitute for operating results determined in accordance with generally accepted accounting principles (“GAAP”) nor are they reasonably comparable to non-GAAP performance measures which may be presented by other companies.Without the adjustment for tax-free income, the net interest margin for the quarters ended September 30, 2007 and June 30, 2007 was 2.76% and 2.75%, respectively. Provision for Loan Losses and Related Allowance for Loan Losses The provision for loan losses for the quarter ended September 30, 2007 was $814,000 reflecting the continued growth of the loan portfolio, particularly in commercial loans, which have increased more than 17% since December 31, 2006. At September 30, 2007, KNBT’s total non-performing assets were $4.9 million compared to $6.0 million and $6.4 million at December 31, 2006 and September 30, 2006, respectively. In addition, at September 30, 2007, KNBT’s allowance for loan losses was 380% of its total non-performing loans and 1.00% of its total loans. Non-Interest Income and Non-Interest Expense Non-interest income was $9.4 million for the quarter ended September 30, 2007, a decrease of $803,000 or 7.9% compared to the same period in 2006.The decline in non-interest income was primarily attributable to a decrease in securities gains of $1.4 million.Deposit service charges increased 10.7% or $263,000 and income from Wealth Management increased more than 17% or $364,000. Non-interest expense was $19.8 million for the quarter ended September 30, 2007, an increase of $607,000 or 3.2% compared to the same period for 2006.Salaries and benefits expense was essentially flat from the third quarter of 2006.The major contributor to the increase in non-interest expense was merger related expenses totaling $410,000 consisting of professional fees.A reduction in net occupancy and equipment expense of $280,000 partially offset such increase. About KNBT Bancorp, Inc. KNBT Bancorp, Inc. is the parent bank holding company for Keystone Nazareth Bank & Trust Company. Keystone Nazareth Bank & Trust Company is a Pennsylvania−chartered savings bank headquartered in Bethlehem, Pennsylvania with 56 branch offices in Lehigh, Northampton, Carbon, Monroe, Luzerne and Schuylkill Counties, Pennsylvania. Website: www.knbt.com Contacts: Scott V. Fainor, President and Chief Executive Officer, KNBT Bancorp, Inc. and Keystone Nazareth Bank & Trust Company, 610−861−5000 Eugene T. Sobol, Senior Executive Vice President, Chief Financial Officer and Treasurer, KNBT Bancorp, Inc. and Keystone Nazareth Bank & Trust Company, 610−861−5000 The information contained in this press release may contain forward−looking statements (as defined in the Securities Exchange Act of 1934 and the regulations thereunder) which are not historical facts or as to KNBT’s management's intentions, plans, beliefs, expectations or opinions or with respect to the operation of KNBT or its subsidiaries. These statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks and uncertainties, many of which are difficult to predict and generally beyond the control of KNBT and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, the forward-looking information and statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: (1) economic and competitive conditions which could affect the volume and type of loan originations, deposit flows and real estate values; (2) the levels of non-interest income and expense and the amount of loan losses; (3) competitive pressure among depository institutions increases significantly; (4) changes in the interest rate environment may reduce interest margins; (5) general economic conditions, either nationally or in the markets in which KNBT is doing business, are less favorable than expected; (6) mergers may result in significant charges to income, may not produce revenue enhancements or cost savings at levels or within time frames originally anticipated and may result in unforeseen integration difficulties; (7) disruptions may occur from the announced merger with National Penn and may create difficulties in maintaining relationships with customers and employees; (8) the failure to obtain shareholder or regulatory approval of the pending merger with National Penn; (9) legislation or changes in regulatory requirements adversely affect the business in which KNBT is engaged; and other factors discussed in the documents filed by KNBT with the Securities and Exchange Commission ("SEC") from time to time. Copies of these documents may be obtained from KNBT upon request and without charge (except for the exhibits thereto) or can be accessed at the website maintained by the SEC at http://www.sec.gov. KNBT undertakes no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date on which such statements were made. Additional Information about the KNBT/National Penn Transaction: National Penn has filed a registration statement on Form S-4 in connection with the merger with KNBT, and National Penn and KNBT intend to mail a joint proxy statement/prospectus to their respective shareholders in connection with the transaction. Shareholders and investors are urged to read the joint proxy statement/prospectus when it becomes available, because it will contain important information about KNBT, National Penn and the transaction. You may obtain a free copy of the joint proxy statement/prospectus (when it is available) as well as other filings containing information about KNBT and National Penn at the SEC's web site at www.sec.gov. A free copy of the joint proxy statement/prospectus, and the filings with the SEC that will be incorporated by reference in the joint proxy statement/prospectus, may also be obtained from National Penn or KNBT, by directing the request to either of the following persons: Mr. Eugene Sobol Ms. Sandra L. Spayd Senior Executive Vice President & Corporate Secretary Chief Financial Officer National Penn Bancshares, Inc. KNBT Bancorp, Inc. Philadelphia and Reading Avenues 90 Highland Avenue Boyertown, PA 19512 Bethlehem, PA 18017 (610) 369-6202 (610) 807-5888 KNBT, National Penn and their respective executive officers and directors may be deemed to be participants in the solicitation of proxies from the shareholders of KNBT and National Penn in favor of the transaction. Information regarding the interests of the executive officers and directors of KNBT and National Penn in the transaction will be included in the joint proxy statement/prospectus. ### KNBT Bancorp, Inc. Consolidated Statements of Income (unaudited) For the Three Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 (in thousands except per share data) Interest income $ 37,835 $ 37,693 $ 37,042 $ 37,719 $ 37,769 Interest expense 20,540 20,191 19,741 20,087 19,794 Net interest income 17,295 17,502 17,301 17,632 17,975 Provision for loan losses 813 645 - 1,014 365 Net interest income after provision for loan losses 16,482 16,857 17,301 16,618 17,610 Non-interest income: Deposit service charges 2,719 2,688 2,465 2,430 2,456 Securities gains (losses) 1 (2,159 ) 536 6 1,440 Gain on sale of branches - - - 3,502 - Wealth management income 2,425 2,366 2,374 2,213 2,061 Bank-owned life insurance 889 872 861 884 835 Insurance group income 2,157 2,442 2,290 2,137 2,146 Other 1,179 867 1,176 1,197 1,235 Total non-interest income 9,370 7,076 9,702 12,369 10,173 Non-interest expense: Salaries, wages and employee benefits 11,296 11,260 11,215 11,173 11,265 Net occupancy and equipment expense 2,891 2,979 2,977 2,898 3,171 Other 5,623 6,012 4,781 5,716 4,767 Total non-interest expense 19,810 20,251 18,973 19,787 19,203 Income before income taxes 6,042 3,682 8,030 9,200 8,580 Income tax expense 1,939 1,670 2,544 2,894 2,669 Net income $ 4,103 $ 2,012 $ 5,486 $ 6,306 $ 5,911 Per Common Share Data Weighted average common shares- diluted 25,696,471 26,390,254 26,586,047 26,578,083 26,540,660 Weighted average common shares- basic 25,520,303 26,237,836 26,311,289 26,303,917 26,355,973 Net income per share- diluted $ 0.16 $ 0.08 $ 0.21 $ 0.24 $ 0.22 Net income per share- basic $ 0.16 $ 0.08 $ 0.21 $ 0.24 $ 0.22 Book value $ 13.81 $ 13.55 $ 13.76 $ 13.52 $ 13.29 Tangible book value $ 8.51 $ 8.37 $ 8.72 $ 8.52 $ 8.26 KNBT Bancorp, Inc. Asset Quality (unaudited) At Period End or For the Three Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 (dollars in thousands) Non-accruing loans $ 4,131 $ 4,245 $ 4,280 $ 4,869 $ 5,467 Accruing loans 90 days or more past due 632 852 391 1,058 775 Total non-performing loans 4,763 5,097 4,671 5,927 6,242 Other real estate owned 119 126 77 32 205 Total non-performing assets $ 4,882 $ 5,223 $ 4,748 $ 5,959 $ 6,447 Total non-performing loans as a percentage of loans, net 0.26 % 0.29 % 0.27 % 0.37 % 0.40 % Total non-performing loans as a percentage of total assets 0.17 % 0.18 % 0.16 % 0.20 % 0.21 % Total non-performing assets as a percentage of total assets 0.17 % 0.18 % 0.16 % 0.21 % 0.22 % Allowance for loan losses, beginning of period $ 17,313 $ 16,667 $ 17,044 $ 16,630 $ 16,600 Provision for loan losses 814 645 - 1,014 365 Total charge offs (336 ) (430 ) (449 ) (705 ) (413 ) Recoveries on loans previously charged-off 327 431 72 105 78 Net loans charged off (9 ) 1 (377 ) (600 ) (335 ) Allowance for loan losses, at period end $ 18,118 $ 17,313 $ 16,667 $ 17,044 $ 16,630 Allowance for loan losses at period end to: Average net loans 1.02 % 1.00 % 1.02 % 1.07 % 1.06 % Total loans at period end 1.00 % 0.98 % 0.97 % 1.05 % 1.05 % Non-performing loans 380.39 % 339.67 % 356.82 % 287.57 % 266.42 % KNBT Bancorp, Inc. (unaudited) For the Three Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Balances (Period End) 2007 2007 2007 2006 2006 (dollars in thousands) Assets $ 2,873,476 $ 2,888,789 $ 2,906,829 $ 2,898,827 $ 2,926,763 Total earning assets 2,501,526 2,525,322 2,547,350 2,535,197 2,556,670 Investment securities 698,428 738,282 801,739 923,110 946,593 Net loans 1,800,896 1,755,290 1,704,772 1,603,122 1,574,022 Commercial 704,614 663,021 619,992 600,058 559,054 Mortgage 584,784 583,583 580,704 507,919 499,877 Consumer 529,616 525,999 520,743 512,189 531,721 Less: Allowance for loan loss (18,118 ) (17,313 ) (16,667 ) (17,044 ) (16,630 ) Loans held for sale 900 1,362 605 1,994 2,264 Other earning assets 1,302 30,388 40,234 6,971 33,791 Goodwill and other intangible assets 133,944 134,901 132,995 132,866 134,243 Total deposits 1,922,600 1,980,251 1,940,125 1,907,547 1,888,636 Non-interest bearing deposits 188,250 206,327 200,351 206,972 197,612 Interest-bearing checking 222,957 241,543 247,396 241,567 232,775 Money market 562,158 619,322 572,736 532,824 452,196 Savings 188,387 205,144 211,944 214,949 230,157 Certificates of deposit 641,467 589,084 588,634 593,079 653,602 IRA & Keogh 119,381 118,831 119,064 118,156 122,294 Other borrowings 173,563 104,269 78,103 45,296 46,513 Subordinated debt 15,464 15,515 38,286 38,406 38,525 Federal Home Loan Bank advances 367,025 399,314 457,992 519,161 568,861 Shareholders' equity 349,704 352,274 361,603 356,026 349,715 For the Three Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Balances (Daily Average) 2007 2007 2007 2006 2006 (dollars in thousands) Assets $ 2,858,261 $ 2,892,074 $ 2,877,115 $ 2,917,925 $ 2,964,750 Total earning assets 2,503,218 2,544,847 2,527,087 2,560,145 2,605,410 Investment securities 719,560 745,363 887,402 920,940 1,013,377 Net loans 1,776,934 1,728,825 1,630,587 1,588,064 1,563,182 Commercial 682,405 642,638 604,757 571,102 547,357 Mortgage 585,656 580,735 534,165 506,344 506,735 Consumer 526,517 522,333 508,687 527,281 525,707 Less: Allowance for loan loss (17,644 ) (16,881 ) (17,022 ) (16,662 ) (16,617 ) Loans held for sale 631 1,399 1,944 1,880 29 Other earning assets 6,093 69,260 7,154 49,261 28,823 Goodwill and other intangible assets 134,520 133,582 132,635 133,811 134,757 Total deposits 1,911,730 1,946,206 1,890,473 1,894,407 1,899,642 Non-interest bearing accounts 191,170 195,409 189,911 196,362 195,523 Interest-bearing checking 229,284 239,374 234,132 234,670 236,346 Money market 549,837 596,137 541,947 494,093 448,266 Savings 197,106 209,224 212,175 223,941 239,887 Certificates of deposit 625,339 587,087 593,596 624,009 657,002 IRA & Keogh 118,994 118,975 118,712 121,332 122,618 Other borrowings 165,157 79,492 58,657 58,760 52,827 Subordinated debt 15,483 31,919 38,358 38,474 38,585 Federal Home Loan Bank advances 384,870 440,220 495,139 539,100 594,691 Shareholders' equity 348,999 360,550 358,811 353,777 344,380 KNBT Bancorp, Inc. (unaudited) For the Three Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Ratios 2007 2007 2007 2006 2006 Return on average equity 4.70 % 2.23 % 6.12 % 7.13 % 6.87 % Return on average tangible equity (1) 7.70 % 3.62 % 9.68 % 11.40 % 11.11 % Return on average assets 0.57 % 0.28 % 0.76 % 0.86 % 0.80 % Net interest margin 2.80 % 2.79 % 2.77 % 2.78 % 2.79 % Efficiency ratio 72.37 % 80.13 % 68.56 % 64.52 % 66.70 % Shareholders' equity to total assets 12.17 % 12.19 % 12.44 % 12.28 % 11.95 % Tangible equity to total assets 7.50 % 7.53 % 7.89 % 7.74 % 7.42 % (1) Reconciliation Table for Non-GAAP Financial Measures Return on average equity 4.70 % 2.23 % 6.12 % 7.13 % 6.87 % Effect of goodwill and intangibles 3.00 % 1.39 % 3.56 % 4.27 % 4.24 % Return on average tangible equity 7.70 % 3.62 % 9.68 % 11.40 % 11.11 % Average tangible equity excludes acquisition related average goodwill and intangibles: Average equity $ 348,999 $ 360,550 $ 358,811 $ 353,777 $ 344,380 Average goodwill and intangibles (135,829 ) (138,247 ) (132,052 ) (132,565 ) (131,478 ) Average tangible equity $ 213,170 $ 222,303 $ 226,759 $ 221,212 $ 212,902 KNBT Bancorp, Inc. Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, 2007 2006 2007 2006 (in thousands, except per share data) Interest income $ 37,835 $ 37,769 $ 112,570 $ 110,702 Interest expense 20,540 19,794 60,472 55,470 Net interest income 17,295 17,975 52,098 55,232 Provision for loan losses 813 365 1,458 2,315 Net interest income after provision for loan losses 16,482 17,610 50,640 52,917 Non-interest income: Deposit service charges 2,719 2,456 7,872 6,982 Securities gains (losses) 1 1,440 (1,622 ) 3,175 Gain on extinguishment of debt - - - 1,179 Wealth management income 2,425 2,061 7,165 6,283 Bank-owned life insurance 889 835 2,622 2,390 Insurance group income 2,157 2,146 6,889 6,465 Other income 1,179 1,235 3,222 3,228 Total non-interest income 9,370 10,173 26,148 29,702 Non-interest expense: Salaries, wages and employee benefits 11,296 11,265 33,771 33,086 Net occupancy and equipment expense 2,891 3,171 8,847 9,399 Other expenses 5,623 4,767 16,416 15,632 Total non-interest expense 19,810 19,203 59,034 58,117 Income before income taxes 6,042 8,580 17,754 24,502 Income tax expense 1,939 2,669 6,153 7,205 Net income $ 4,103 $ 5,911 $ 11,601 $ 17,297 Net income per share- diluted $ 0.16 $ 0.22 $ 0.44 $ 0.63 Net income per share- basic $ 0.16 $ 0.22 $ 0.45 $ 0.63
